Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding 112(b), applicant’s amendments are sufficient and the corresponding rejection has been withdrawn.

Regarding 103, applicant’s amendments are sufficient and the corresponding rejection has been withdrawn. A search of the available prior art failed to yield a reference or references which would anticipate or render obvious applicant’s claimed invention. Accordingly, applicant’s claims are considered to distinguish over the prior art.
Specifically, applicant has amended the claims to further specify the steps of “generating a training dataset” and “training the machine-learning model utilizing the training dataset.” While the primary reference Enck does disclose generating models and model results, Enck does not provide any particular detail on the training process, such as those details now claimed by applicant. Thus, while it can be assumed from Enck’s disclosure of the types of models being generated that they are indeed trained, the lack of discussion regarding the input data means Enck fails to disclose applicant’s claim amendments. Furthermore, the amendments specify “identify trends” between the various pieces of input data “to determine if a hospitalization probability of a patient is improved.” Enck provides no such disclosure. While another cited reference, Farooq, does disclose preventing hospital readmissions (i.e. hospitalizations) via a mitigation plan, Farooq does not reconcile the missing disclosure of the specific training data and data between which trends are identified.
Newly cited Mehta discloses predicting hospitalization events including the partitioning of patient data according to “negative” outcome (event has occurred) and “positive” outcome (event has not occurred). This is similar to Enck’s event and non-event records, but Mehta also falls short of disclosing this data, in combination with the other data types now claimed by applicant, being used to create a training dataset and train a model to identify trends between various pieces of input data to determine if a probability is improved. 
Newly cited Rumoro discloses predicting patient admission to a healthcare facility, including segmentation of patient data by categories and time series. This is again similar to Enck, but Rumoro also falls short of disclosing the various types of data now claimed by applicant being used to create a training dataset which is used to train a model to identify trends between the various types of data to determine if a probability is improved.
Accordingly, while the separation of patient health records into multiple records based on event occurrence does appear to be known in the art, applicant’s specific application of this process with regard to generating a training dataset which is used to train a model to identify trends, specifically to determine if a hospitalization probability of a patient is improved, does not appear to be evident in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mehta et al. (US 2010/0076785 A1)
Discloses a system for predicting rare events, such as hospitalization events, including partitioning of patient data (e.g. [0016]).
Rumoro (WO 2018/160929 A1)
Discloses a system that can predict patient admission to a healthcare facility, including segmentation of patient data by categories and time series (e.g. [0050]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626